 



Exhibit 10.29
November 29, 2005
Mr. Armando M. Codina
Chairman
Codina Group, Inc.
355 Alhambra Circle, Suite 900
Coral Gables, FL 33134
Dear Armando:
This will confirm the following agreement relating to the deferral of your
director’s fees in 2006.
1. All director’s fees and retainers (“Fees”) payable to you in connection with
your service on the boards of directors (including committees of such boards) of
AMR Corporation and American Airlines, Inc. for the period January 1, 2006
through December 31, 2006, will be deferred and paid to you in accordance with
this letter agreement.
2. Fees will be converted to Stock Equivalent Units in accordance with the
Directors’ Stock Equivalent Purchase Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).
3. On January 29, 2016, the Stock Equivalent Units accrued in 2006 pursuant to
this agreement will be converted to cash and paid to you by multiplying the
number of such Stock Equivalent Units as of December 31, 2015, by the arithmetic
mean of the high and low of AMR stock (“fair market value”) during
December 2015.
4. In the event of your death, the number of Stock Equivalent Units as of your
date of death will be multiplied by the fair market value of AMR stock during
the calendar month immediately preceding your death, and the amount paid to
Margarita Codina. The payment contemplated by this paragraph 4 will be made on
the 30th business day following the date of your death.

 



--------------------------------------------------------------------------------



 



If the foregoing is satisfactory to you, please indicate by signing one of the
originals (two are enclosed) and returning it to me.
Very truly yours,
Charles D. MarLett
Corporate Secretary
Accepted and agreed:

     
/s/ Armando M. Codina
 
   
Armando M. Codina
   
 
   
12/07/2005
 
   
Date
   

 